Citation Nr: 0021496	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

By rating decision dated December 1995, the Regional Office 
(RO) denied the veteran's claim for an increased rating for 
rheumatic heart disease.  He appealed this determination to 
the Board of Veterans' Appeals (Board) which, in a decision 
in October 1997, continued the denial of the claim.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Veterans Appeals  (effective March 
1, 1999, the name of which was changed to the United States 
Court of Appeals for Veterans Claims (Court)).  The Court, by 
order dated July 31, 1998, granted a Joint Motion for an 
Order in Part Dismissing the Captioned Appeal, Vacating and 
Remanding in Part, and for a Suspension of Further 
Proceedings.  The Joint Motion directed that the Board 
consider the change in regulation that occurred during the 
course of the veteran's appeal, as well as the applicability 
of various provisions of the Veterans Benefits Administration 
Manual M21-1.

Following the Court order, the Board requested an opinion 
from the General Counsel of the VA concerning whether 
provisions pertaining to claims involving rheumatic heart 
disease constituted regulations that were binding on the VA.  
In VAOPGCPREC 6-20 (May 19, 2000), the General Counsel 
concluded that the last sentence of paragraph 11.18d of M21-1 
and paragraph 11.18f (2) were substantive and binding.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Prior to January 12, 1998, the veteran's rheumatic heart 
disease was manifested by a systolic murmur, without evidence 
of heart enlargement.  There was no clinical evidence of 
electrocardiogram manifestations or a diastolic murmur.  

3. Effective January 12, 1998, the veteran's rheumatic heart 
disease was manifested by a stress test demonstrating 6 METs.  
There is no evidence of left ventricular dysfunction.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for rheumatic heart 
disease prior to January 12, 1998 is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (as in effect prior to January 12, 
1998).

2.  A rating of 30 percent for rheumatic heart disease is 
warranted, effective January 12, 1998.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
rheumatic heart disease that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen on 
several occasions for rheumatic fever.  A systolic murmur was 
noted in March 1951, but otherwise, there was no heart 
involvement.

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in July 1953.  On examination, heart 
thrust, size and rhythm were normal.  There was a minimal, 
grade one, soft, blowing systolic apical murmur, not 
transmitted.  There was a split, second sound at the apex.  
The murmur was diminished on inspiration.  The diagnosis was 
rheumatic heart disease, inactive, mitral regurgitation.  

By letter dated in September 1953, the RO informed the 
veteran that service connection had been granted for a heart 
condition, and a 10 percent evaluation assigned.  This rating 
has remained in effect since then.

VA outpatient treatment records dated in 1995 have been 
associated with the claims folder.  When he was seen in the 
cardiology clinic in June 1995, the veteran reported 
exertional angina.  Blood pressure was 115/60.  An 
examination revealed regular rate and rhythm.  A myocardial 
perfusion study later that month revealed a defect in the 
stress exam in the inferoseptum that was slightly more 
prominent than on recent study.  These findings might 
represent a small area of ischemia in the inferoseptal wall 
versus diaphragmatic attenuation.  The veteran underwent a 
stress test in July 1995.  He achieved 6 METs.  He developed 
anginal chest pain.  There were no ST changes diagnostic of 
ischemia, and no dysrhythmias were noted.  It was concluded 
that it was a negative maximal stress test for symptom or 
electrocardiogram changes.  It was a symptom limited test 
with fair exercise tolerance.  There was no decreased 
activity in inferoseptal region.  No definite ischemia was 
noted; however a small fixed defect could not be excluded.  
It was noted in July 1995 that the veteran was on minimal 
medical therapy.  It was indicated that he had no symptoms.  
Blood pressure was 110/80.  There was a II/VI systolic 
ejection murmur.  An echocardiogram in December 1995 revealed 
calcified aortic root and valve, normal left ventricular 
systolic function and minimal mitral regurgitation.  

On VA examination of the heart in December 1995, the veteran 
stated that he was taking heart medication, and had been for 
the previous year.  He indicated that he was wearing a patch 
of Nitroglycerin.  It was reported that a computer printout 
review showed that he was on a sublingual Nitroglycerin that 
he used approximately one time per week for dull or sharp 
pain and shortness of breath.  The veteran also related that 
he was told about five or six years earlier a heart murmur 
could no longer be heard.  On examination, blood pressure 
readings were 110/76, 110/74 and 110/80.  No murmurs or 
gallops were elicited in multiple positions.  The examiner 
noted that the claims folder was not available.  The 
assessment was that the veteran had a history of rheumatic 
fever in service and voiced a history of rheumatic heart 
disease.  It was indicated that no murmur was heard on the 
examination, but that a clinic note of July 1995 reported a 
II/VI systolic murmur, although a site was not given.  It was 
reported that the veteran was followed by the VA for ischemic 
heart disease and not for rheumatic heart disease.  The 
diagnoses were rheumatic fever, by history and ischemic heart 
disease.

The veteran was afforded another VA examination of the heart 
in July l996.  He related that his exercise tolerance was 
approximately 1/2 to one block and was restricted by shortness 
of breath.  He described nonspecific shortness of breath over 
the past several years, as well as chest pain from which he 
might get some relief.  An examination showed that blood 
pressure was 100/66.  The heart rate was regular.  His apex 
was within normal limits.  On auscultation, a prominent 
fourth heart sound was present.  No murmur was heard.  The 
diagnosis was negative heart examination.  The examiner 
indicated that he could not exclude clinical coronary artery 
disease, but added that good exercise tolerance was noted on 
the exercise test in June 1995.  

The examiner referred to the stress test that was conducted 
in June 1995, in which the veteran exercised for over seven 
minutes, and reached stage 5 of the ACIP protocol and 
achieved 6 METs.  The test was stopped for fatigue.  It was 
noted that the stress test was negative for symptoms or 
echocardiogram changes for angina and suggested a fair 
exercise tolerance.  The nuclear scan showed no evidence of 
ischemia.  The cardiac echocardiogram Doppler performed in 
December 1995 revealed normal left ventricular systolic 
function and minimal mitral regurgitation.  The Doppler 
examination showed normal aortic velocities with no evidence 
for stenosis or insufficiency and normal tricuspid 
echocardiogram with no evidence for tricuspid stenosis or 
insufficiency.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for inactive 
rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely 
enlarged.  With definite valvular lesion, slight, if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease, a 10 percent evaluation is 
assignable.  Diagnostic Code 7000 (as in effect prior to 
January 12, 1998).

A 60 percent evaluation may be assigned for valvular heart 
disease (including rheumatic heart disease) with more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  When a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation may be 
assigned.  When a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required, a 
10 percent evaluation may be assigned.  Diagnostic Code 7000, 
effective January 12, 1998.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
2.  

The Board notes that following its decision in October 1997, 
and while the veteran's appeal was pending before the Court, 
the schedular criteria on which the veteran's rheumatic heart 
disease was rated were revised, effective January 12, 1998.  
Initially, it must be determined which version of Diagnostic 
Code 7000 is applicable this case.  In Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  

With a history of rheumatic fever in service, an aortic valve 
insufficiency that manifests some years later without other 
cause shown will be service-connected.  (M21-1 Para. 11.18d).

If verified rheumatic heart disease has been demonstrated, 
the effect of subsequent onset of hypertensive or 
arteriosclerotic heart disease which may also produce heart 
muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes.  
Evaluate the combined cardiac disability as one entity under 
the service-connected rheumatic heart disease code.  (M21-1 
11.18f(2)).

The issue of retroactive applicability of revised Rating 
Schedule Criteria was addressed by the VA General Counsel.  
In VAOPGCPREC 3-2000 (April 10, 2000), the General Counsel 
held that if an amendment is more favorable to the veteran, 
it should apply that provision to rate the disability from 
and after the effective date of the regulatory change.  The 
prior regulation should be applied to rate the veteran's 
disability for periods prior to the effective date of the 
regulatory change.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (1999).  Accordingly, any increase evaluation 
assigned pursuant to the new criteria will be effective 
January 12, 1998.  

As noted above, in order to assign a higher rating under the 
regulations effective prior to January 12, 1998, the evidence 
had to show a diastolic murmur with electrocardiogram changes 
or a definitely enlarged heart.  Simply stated, the requisite 
findings have not been demonstrated on VA examination or in 
the clinical records.  In this regard, the Board notes that a 
systolic murmur was noted in July 1995.  The July 1996 VA 
examination specifically indicated that no murmur was 
present.  Moreover, the examiner concluded that it was a 
negative examination of the heart, and that the veteran had 
good exercise tolerance.  No clinical evidence of record 
establishes that the veteran has an enlarged heart.  The 
Board concludes accordingly, that the weight of the evidence 
is against the claim for an increased rating for rheumatic 
heart disease prior to January 12, 1998.

However, in considering the claim pursuant to the regulations 
that became effective on January 12, 1998, the Board notes 
that the stress test conducted in June 1995 shows that the 
veteran achieved 6 METs.  Clearly, this finding supports a 30 
percent rating for rheumatic heart disease.  There is no 
basis in the record, however, for an even higher rating.  A 
60 percent rating would require a workload of greater than 3 
METs, but not greater than 5 METs.  In addition, it is noted 
that there was no evidence of left ventricular dysfunction.  
Thus, based on the regulations that became effective January 
12, 1998, the Board finds that the weight of the evidence 
supports a 30 percent evaluation.  


ORDER

An increased rating for rheumatic heart disease is denied for 
the period prior to January 12, 1998.  A 30 percent rating 
for rheumatic heart disease is granted, effective January 12, 
1998, and subject to the governing regulations pertaining to 
the payment of monetary benefits.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

